Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-22-00760-CR

                               EX PARTE Adrian James HILLARD Jr.

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 7, 2022

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           Relator Adrian James Hillard Jr. filed a petition for writ of habeas corpus in which he asks

this court to release him from custody. Relator is represented by trial counsel below; therefore, he

is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995). The absence of a right to hybrid representation means relator’s pro se habeas corpus petition

will be treated as presenting nothing for this court’s review. See id. Accordingly, relator’s petition

for writ of habeas corpus is denied. See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause Nos. 2022-CR-7572 and 2022-CR-6697, styled State of Texas v. Adrian James
Hillard, Jr., pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.